 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICKY L. WILLIAMS,                                No. 2:18-CV-1902-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MATTILLION, et al.,
15                       Defendants.
16

17                  On June 29, 2018, plaintiff, a prisoner proceeding pro se, brought a civil rights

18   action under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as

19   provided by Eastern District of California local rules. On September 6, 2019, the Magistrate

20   Judge filed findings and recommendations, which were served on the parties and which contained

21   notice that the parties may file objections within the time specified therein. No objections to the

22   findings and recommendations were filed and on January 9, 2020, this court adopted the findings

23   and recommendations in full. The Clerk of the Court was directed to enter judgment and close

24   this file. Order, ECF No. 26. Plaintiff’s notice regarding amended complaint (Mot., ECF. No. 28)

25   is construed as a motion for reconsideration of the court’s January 9, 2020 order dismissing the

26   case without prejudice for lack of prosecution and failure to comply with court rules and orders.

27   Order at 2. Plaintiff asks the court to “accept and file my amended complaint filed on

28   November 28, 2019.” Mot. at 2. Plaintiff does not attach an amended complaint to his motion,
                                                        1
 1   nor does the docket show plaintiff filed an amended complaint on November 28, 2019, or any
 2   other time after October 4, 2019, when the magistrate judge granted him additional time to
 3   amend. Therefore, the court finds no reason to reconsider its original order and the motion is
 4   DENIED.
 5                  This order resolves ECF No. 28.
 6                  IT IS SO ORDERED.
 7   DATED: March 13, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
